DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a Second Non-Final Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, and 14-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 19-20, the limitation(s) reciting various engine parameters at the “lateral full-power reference noise measurement point” (hereinafter TOLR) renders the claim indefinite because the TOLR is a standard that applies to aircraft, as a whole, and not to a gas turbine engine per se. The operation of an engine at full-power results in different flight conditions (e.g., altitude, flight speed) depending on the aircraft on which the engine is mounted. 
In this case, the claimed average velocity of flow at an exit to the bypass duct depends on the ambient conditions (at the altitude of operation) and the free-stream or flight speed of the aircraft as 
            
                
                    
                        V
                    
                    
                        e
                        f
                        a
                        n
                    
                
                =
                
                    2
                    
                        
                            C
                        
                        
                            p
                            c
                        
                    
                    
                        
                            η
                        
                        
                            f
                            n
                        
                    
                    
                        
                            T
                        
                        
                            09
                        
                    
                    
                        
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            09
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            γ
                                            -
                                            1
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        C
                    
                    
                        p
                        c
                    
                
                 
                :
                S
                p
                e
                c
                i
                f
                i
                c
                 
                H
                e
                a
                t
                 
                C
                a
                p
                a
                c
                i
                t
                y
                 
                o
                f
                 
                A
                i
                r
                 
                a
                t
                 
                c
                o
                n
                s
                t
                a
                n
                t
                 
                p
                r
                e
                s
                s
                u
                r
                e
                 
                (
                t
                e
                m
                p
                e
                r
                a
                t
                u
                r
                e
                ,
                 
                a
                n
                d
                 
                t
                h
                u
                s
                 
                a
                l
                t
                i
                t
                u
                d
                e
                ,
                 
                d
                e
                p
                e
                n
                d
                e
                n
                t
                )
            
        
            
                
                    
                        η
                    
                    
                        f
                        n
                    
                
                 
                :
                F
                a
                n
                 
                E
                f
                f
                i
                c
                i
                e
                n
                c
                y
                ,
                 
                m
                o
                d
                e
                r
                n
                 
                d
                e
                s
                i
                g
                n
                 
                v
                a
                l
                u
                e
                s
                 
                i
                n
                 
                t
                h
                e
                 
                r
                a
                n
                g
                e
                 
                o
                f
                 
                90
                -
                99
                %
                 
            
        
            
                
                    
                        T
                    
                    
                        09
                    
                
                =
                 
                T
                
                    
                    
                        a
                    
                
                
                    
                        1
                        +
                        
                            
                                1
                            
                            
                                
                                    
                                        η
                                    
                                    
                                        f
                                        n
                                    
                                
                            
                        
                         
                        *
                        
                            
                                
                                    
                                        π
                                    
                                    
                                        f
                                    
                                    
                                        
                                            
                                                γ
                                                -
                                                1
                                            
                                            
                                                γ
                                            
                                        
                                    
                                
                                -
                                1
                            
                        
                    
                
                ;
            
        
            
                γ
                =
                1.4
                 
                :
                 
                R
                a
                t
                i
                o
                 
                o
                f
                 
                S
                p
                e
                c
                i
                f
                i
                c
                 
                H
                e
                a
                t
                s
                 
                f
                o
                r
                 
                a
                i
                r
                 
                (
                t
                e
                m
                p
                e
                r
                a
                t
                u
                r
                e
                 
                a
                n
                d
                 
                a
                l
                t
                i
                t
                u
                d
                e
                 
                d
                e
                p
                e
                n
                d
                e
                n
                t
            
        
            
                
                    
                        T
                    
                    
                        a
                    
                
                 
                :
                 
                A
                m
                b
                i
                e
                n
                t
                 
                T
                e
                m
                p
                e
                r
                a
                t
                u
                r
                e
                 
                
                    
                        a
                        l
                        t
                        i
                        t
                        u
                        d
                        e
                         
                        d
                        e
                        p
                        e
                        n
                        d
                        e
                        n
                        t
                    
                
            
        
            
                
                    
                        π
                    
                    
                        f
                    
                
                 
                :
                 
                F
                a
                n
                 
                P
                r
                e
                s
                s
                u
                r
                e
                 
                R
                a
                t
                i
                o
                 
                (
                F
                P
                R
                )
            
        
            
                
                    
                        
                            
                                P
                            
                            
                                a
                            
                        
                    
                    
                        
                            
                                P
                            
                            
                                09
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                
                                    
                                        π
                                    
                                    
                                        f
                                    
                                
                                
                                    
                                        1
                                        +
                                        
                                            
                                                η
                                            
                                            
                                                d
                                            
                                        
                                        
                                            
                                                γ
                                                -
                                                1
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                M
                                            
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        γ
                                    
                                    
                                        γ
                                        -
                                        1
                                    
                                
                            
                        
                    
                
            
        
(as derived from equations for             
                
                    
                        P
                    
                    
                        09
                    
                
            
         and             
                
                    
                        P
                    
                    
                        01
                    
                
            
         on p.8389 of Sayed)
            
                
                    
                        η
                    
                    
                        d
                    
                
                 
                ≈
                 
                .
                9
                -
                .
                99
                 
                :
                I
                n
                t
                a
                k
                e
                 
                E
                f
                f
                i
                c
                i
                e
                n
                c
                y
                ,
                 
                m
                o
                d
                e
                r
                n
                 
                d
                e
                s
                i
                g
                n
                 
                v
                a
                l
                u
                e
                s
                 
                i
                n
                 
                t
                h
                e
                 
                r
                a
                n
                g
                e
                 
                o
                f
                 
                90
                -
                99
                %
            
        
            
                
                    
                        M
                    
                    
                        a
                    
                
                 
                :
                M
                a
                c
                h
                 
                s
                p
                e
                e
                d
                 
                o
                f
                 
                a
                i
                r
                c
                r
                a
                f
                t
            
        
Smith et al (Smith and White, “A Practical Method for Estimating Operational Lateral Noise Levels”, April 2003, ERCD Report 0206, Civil Aviation Authority; see IDS filed 12 January 2021) further teaches the same engine CF6-80C2B7F being used on two different aircraft B767-300 and B767-400 (see Table 2) resulting in two different positions at which lateral full-power reference noise measurement point occurs (520 and 630m average underflight slant distance at which peak lateral level occurs, respectively). See also engine CFM56-3C1 used on two different aircraft B737-300 and B737-400, resulting in two different positions at which lateral full-power reference noise measurement point occurs (550m and 570m, respectively). From Figures 1 and 3, the slant distance varies with aircraft configuration and operation such as takeoff angle, climb speed, number of engines, weight of the aircraft, etc. Additionally, the 767 Airplane Characteristics Manual published by Boeing (September 2005) provides that Maximum Takeoff Weight for the 767-300 and 767-400 are 350000 
Applicant’s claims are using an aircraft standard of TOLR to evaluate an engine parameter independently from any aircraft parameters, which introduces ambiguity because the condition of TOLR changes with the aircraft on which the engine is mounted and MPEP2173.05(b) provides that reference to an object that is variable may render a claim indefinite. The claimed relationship between the engine flow velocity at the exit to the bypass duct and the aircraft TOLR position is indefinite because the relationship was not based on any known standard of evaluating engines relative to TOLR, but to a TOLR of an aircraft of unspecified build and operating condition. Note, that prior art references (such as Gliebe and Janardan, “Ultra-High Bypass Engine Aeroacoustic Study”, October 2003, GE Aircraft Engines, NASA/CR-2003-212525; see 892 mailed 09 April 2020) discussing TOLR include discussions of the specific aircraft and aircraft arrangement involved (e.g., Boeing 767, Take Off Gross Weight, TOGW of 407 Klb, etc.; Table 12). 
Without further defining the aircraft on which the engine operates, the metes and bounds of the claim are ambiguous and indefinite. 
Claims 2-6, 8-11, 14-18, and 21-28 depend(s) from the above and are also thus rejected.

Response to Arguments 
Applicant’s arguments, see p.13 last paragraph, filed 08 December 2020, with respect to the rejection(s) of claim(s) 1 and 19-20 (with dependent claims 2-6, 8-11, 14-18, and 21-28) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(b) as discussed above.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741